DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 7 January 2021 has been entered.  Claims 16, 17 and 19-27 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 16 requires “free ionic calcium.”  While there is support to claim ionic calcium, there is not support to claim free ionic calcium.  Note, the present specification defines ionic calcium as calcium which is not attached to protein and indicates the term free calcium is analogous to ionic calcium (page 16/L1-3).  

Claims 16, 17 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation requiring “free ionic calcium” renders the claim indefinite.  Given the present specification explains that ionic calcium may also be known as free calcium, it is not clear what defines “free ionic calcium.”
Regarding claim 16, the recitation “and the composition comprises the ionic calcium in an amount of 1.7 to 5.0 mmol/L” renders the claim indefinite.   It is not clear if the claimed amount is the amount of the ionic calcium source or the amount of free calcium after a chemical reaction of the source under digestion (see page 16, lines 5-10 of the present, as filed, specification).  Note, the amount of available free calcium will depend on the source of the calcium.  Here, there is no way to know how much of a source of a particular source of calcium would need to be part of the composition when ionic calcium represents the amount of free calcium that is released under digestion.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bongers et al. (“The clinical effect of a new infant formula in term infants with constipation: a double-blind, randomized cross-over trial” – Nutrition Journal, 2007, 6:8, pp. 1-7).
Bongers et al. disclose that in “regular” infant formulas 88-94% of palmitic acid is found at the sn-1 and sn-3 position.  Bongers et al. also disclose lipolysis of triacylglycerol by pancreatic lipase occurs predominantly at the sn-1 and sn-3 positions, yielding free fatty acids and a 2-monoacylglycerol (p.2/Background).  Bongers et al. disclose that free palmitic acid may form insoluble calcium fatty acid soaps which are excreted via the feces, resulting in firmer stools (p.2/Background).  Bongers et al. disclose in human milk, palmitic acid esterified at the 
Regarding claims 16, 19 and 25-27, Bongers et al. disclose a method of reducing constipation (i.e. hard stools) in infants comprising feeding an infant, for 3 weeks, a formula comprising partially hydrolyzed whey protein, modified vegetable oil (i.e. triglycerides) with a high proportion (41%) of palmitic acid at the sn-2 position and calcium in an amount of 53 mg/100 ml (i.e. 13 mmol/L) (Abstract, p.2/Background, p. 3/Table 1).
Bongers et al. is silent with respect to free ionic calcium.  However, given Bongers et al. disclose an infant formula composition comprising calcium and a modified vegetable oil with a high proportion of palmitic acid in the sn-2 position, since the present specification defines ionic calcium as free calcium formed from a source of ionic calcium, i.e. calcium salt, in a chemical reaction made under digestion (see page 16/L1-15), it necessarily follows that the composition of Bongers et al. would, under conditions of digestion, result in free ionic calcium in the claimed amount. 
Regarding claim 17, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. is silent with respect to the source of calcium.  However, absent evidence to the contrary, one of ordinary skill in the art before the effective filing date of the present application, would have been motivated to use any known food-grade source of calcium, including the claimed calcium salts, and expect to arrive at the present invention.
Regarding claim 20, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. is silent with respect to the degree of hydrolysis.  However, given Bongers et al. disclose hydrolyzed whey protein, since Bongers et al. does not disclose criticality with respect to the degree of hydrolysis, one of ordinary skill in the art prior to the effective filing date of the 
Regarding claim 21, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose a formula comprising 3.3 g/100 ml of triglycerides and 0.6 g/100 ml of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position (i.e. about 18% of the fat comprises palmitic acid – page 3/Table 1).      
Regarding claim 22, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein the hydrolyzed whey protein and the sn-2 palmitic acid are present in a weight ratio of about 7:1 (see where the formula comprises 1.7 g/100 ml whey protein hydrolysate and 0.6 g/100 of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position – page 3/Table 1).
Regarding claim 23, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein the fat comprises about 7.5% of palmitic acid in the sn-2 position (see wherein the formula comprises 3.3 g/100 ml of triglycerides and 0.6 g/100 ml of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position- page 3/Table 1).  
While Bongers et al. does not disclose a fat content comprising the claimed amount of palmitic acid in the sn-2 position, the reference clearly discloses the impact of adding palmitic acid in the sn-2 position to an infant formula on available calcium and stool composition (page 2/Background).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, in routine experimentation, the amount of palmitic acid, in the sn-2 position, in the triglyceride component to obtain the desired effect on available calcium and stool composition.
claim 24, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein 100% of the protein is hydrolyzed whey protein (page 3/Table 1).
Response to Arguments
Applicants’ arguments filed 7 January 2021 have been fully considered but they are not persuasive. 
See discussion under Response to Amendment set forth below.  
Response to Amendment
The Declaration under 37 CFR 1.132 filed 7 January 2021 is insufficient to overcome the rejection of claims 16, 17 and 19-27 under 35 U.S.C. 103 as being unpatentable over Bongers et al. (“The clinical effect of a new infant formula in term infants with constipation: a double-blind, randomized cross-over trial” – Nutrition Journal, 2007, 6:8, pp. 1-7) as set forth in the last Office action.
Declarant submit “I believe that the obviousness rejection is based on a mischaracterization of Bongers and the pending claims and furthermore are based on hindsight that is not representative of what the skilled artisan would have taken from Bongers” (paragraph 2).  Specifically, Declarant submits “I do not believe that the composition of Bongers would necessarily provide free ionic calcium in the claimed amount of 1.7 to 5.0 mmol/L” (paragraph 5).  Declarant submits the reference does not suggest the technical effect of the free ionic calcium in the claimed composition” (paragraph 6).  
While Bongers et al. is silent with respect to “free ionic calcium,” given Bongers et al. disclose an infant formula composition comprising calcium and a modified vegetable oil with a high proportion of palmitic acid in the sn-2 position, since the present specification defines ionic calcium as free calcium formed from a source of ionic calcium, i.e. calcium salt, in a chemical 
Here, Bonger’s et al. clearly disclose a method with the same effect as presently claimed, i.e. a method to soften stools in an infant.  Specifically, Bongers et al. disclose a method of reducing constipation (i.e. hard stools) in infants comprising feeding an infant, for 3 weeks, a formula comprising partially hydrolyzed whey protein, modified vegetable oil (i.e. triglycerides) with a high proportion (41%) of palmitic acid at the sn-2 position and calcium in an amount of 53 mg/100 ml (i.e. 13 mmol/L) (Abstract, p.2/Background, p. 3/Table 1).  Like in the present invention, Bongers et al. acknowledge the effect of an infant formula comprising a high proportion of sn-2 palmitate, i.e. reduction in calcium excreted in the feces compared to the calcium excreted in infant fed with a standard formula.  Bongers et al. disclose that palmitic acid esterified at the sn-2 position of the triacyglycerol molecule is well absorbed as 2-monopalmitin.  On the other hand, Bongers et al. disclose lipolysis of triacylglycerol by pancreatic lipase occurs predominately at the sn-1 and sn-3 positions, yielding free fatty acids; wherein subsequently free palmitic acid may form insoluble calcium fatty acid soaps, which are excreted via the feces, resulting in firmer stools.   
Declarant submits “the inventors believe that the free ionic calcium form bond to peptides from hydrolysis of protein which results in an even poorer protection of lipase, and thus an even further impairing of lipase activity” (paragraph 7).  Declarant explains “when lipase is less protected, less palmitic acids are released from the sn-1 and sn-3 position of the triglyceride and less calcium soaps are formed” (paragraph 7).  Declarant argues “Bongers does not suggest such a technical effect of the free ionic calcium and thus does not provide any guidance that 
Here, Applicants have not demonstrated the unexpected properties associated with the claimed amount of “free ionic calcium.”  Moreover, note the rejection under 35 U.S.C. 112(b) set forth above.  It is not clear if the claimed amount is the amount of the ionic calcium source or the amount of free calcium after a chemical reaction of the source under digestion (see page 16, lines 5-10 of the present, as filed, specification).  Note, the amount of available free calcium will depend on the source of the calcium.  Here, there is no way to know how much of a source of a particular source of calcium would need to be part of the composition when ionic calcium represents the amount of free calcium that is released under digestion.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796